Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 8 January 1792
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.


          
            Dear Sir
            Philadelphia Jan. 8. 1792.
          
          I wrote you on the 1st. inst. since which your favor of the 29th. Dec. is come to hand. I had before received a letter from Mr. Forster on the subject of leasing Elkhill for a term of years. But as, in order to  pay off Mr. Wayles’s debt to Farrell & Jones, I must part with some property, and I can spare this more conveniently than any other, it would not be prudent for me to put it out of my power by a lease. If I cannot get the price which I beleived it to be worth, on what I thought good information, I must reduce the price to whatever it may be truly worth. If any good tenant would go on it, taking it from year to year, I should be glad of it: and will therefore be glad if yourself and Mr. Lewis will consult together and let any body you think proper have it for the year. I said nothing to Mr. Lewis about it, because I did not know the former tenant would leave it.—I am very anxious to recieve from Mr. Lewis an account of the Bedford sale, to wit, a list of the prices and purchasers of each negro, and whether any and how much ready money was recieved. I have inclosed to Mr. Hylton by this post a bank note for 116. Doll. 67 cents payable to yourself, equal to £35. for Mr. Love’s horse. This will be exchanged for specie by the Collector of the customs at Richmond, on your written order. I thought it safer to deposit it in Mr. Hylton’s hands, subject to your order, than to trust it to any conveyance between Richmond and Charlottesville. The horse turns out admirably.—Present my love to my dear Martha & believe me to be, my dear Sir Your’s very affectionately,
          
            Th: Jefferson
          
        